Citation Nr: 0408848	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2000 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  In November 2002, 
a hearing before the undersigned Board Member was held at the 
Denver, Colorado RO.  A transcript of this hearing is of 
record.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect, panic attacks, disturbances in 
motivation and mood, some difficulty in establishing and 
maintaining effective work and social relationships, and 
Global Assessment of Functioning (GAF) between 51 and 60, 
representing moderate symptoms. 


CONCLUSION OF LAW

The veteran's PTSD is 50 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The record reflects that through the statement of the case 
and a January 2002 letter from the RO to the veteran, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable the RO to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire the RO to 
obtain such evidence on his behalf.  Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that in Pelegrini, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
plain language of 38 U.S.C.A. § 5103(a), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted and adjudicated prior to the 
enactment of the VCAA.  In the Board's opinion, there has 
been no prejudice to the veteran in this case in light of the 
fact that the veteran's claim was considered on a de novo 
basis by the RO after the issuance of the notice required 
under the VCAA. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

By rating decision dated in August 1993, the RO granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective November 20, 1992.  By rating decision 
dated in December 1995, the RO increased the evaluation for 
PTSD to 50 percent, effective April 19, 1995, the date of the 
claim for increase.

In May 2000, along with his claim for an increased rating for 
PTSD, the veteran submitted VA progress notes (dated from May 
1994 to October 1998) documenting his ongoing treatment for 
PTSD and alcohol dependence.  A May 1994 VA report of 
telephone contact notes that the veteran complained of having 
a lot of stress at work.  He stated that he resorted to 
drinking alcohol as a means of coping with the stress.  The 
VA psychologist noted that the stress did not relate to PTSD 
symptoms.  The veteran reported that on April 2, 1994, he was 
arrested for domestic violence and spent the weekend in jail.  
He stated that it was just a verbal altercation.

A May 1995 VA mental health intake and assessment report 
notes that the veteran had been feeling an increase in 
anxiety and depression.  He reported a recent fleeting 
thought that his family would be better off without him.  He 
reported that he had been verbally abusive to his daughter 
over the past two years because she had been disrespectful, 
disobedient and stubborn at various times.  He complained of 
fatigue and decreased motivation.  He also reported that his 
concentration and memory were okay.  He stated that he and 
his wife participated in church activities at least three 
times a week.  He also stated that he lost his job of three 
years for missing too many days (which he stated was due to 
his grogginess from medication).  The examiner noted that the 
veteran was neatly groomed, alert and cooperative.  The 
examination revealed that he had a normal rate of speech with 
appropriate content.  There was no evidence of psychotic 
symptoms.  He had good short- and long-term memory and 
concentration.  He displayed appropriate judgment and denied 
being suicidal until recently.  The examiner opined that the 
veteran posed no danger to himself or others.

A June 1995 VA medication initial visit report states that 
the veteran's PTSD consists mainly of anxiety attacks with a 
sense of impending doom and expectation of attack.  The 
veteran complained of insomnia and of hearing voices.  The VA 
psychiatrist prescribed trazodone and clonazepam.

A July 1995 VA couples therapy note reports that the veteran 
and his 14 year-old stepdaughter had recently gotten into a 
physical altercation.  Reportedly, the veteran's stepdaughter 
began hitting the veteran on the head, knocking his glasses 
off.  She then grabbed his collar and necklace and hit him a 
few more times.  The veteran's wife tried to intervene but 
the 14 year-old girl kicked them both and kept on hitting the 
veteran.  In response, the veteran struck her eye with his 
fist.  The stepdaughter called the police and lodged a 
complaint.  According to an April 1997 individual therapy 
discharge summary, the veteran had been drinking on that 
occasion.

Progress notes from August and September 1995 note that the 
veteran was managing his temper well but still hearing 
voices.  An October 1995 medication management note indicates 
that the veteran's irritability and anger had decreased and 
were under good control.  The veteran described feeling a 
low-grade depression, which he related to being unemployed.  
A November 1995 report of telephone contact notes that the 
veteran had been drinking heavily.  He also reported that he 
began working at Denver International Airport.

A June 1996 mental health progress note states that the 
veteran denied active PTSD symptoms.  His medications were 
lowered to an as-needed basis.  A September 1996 individual 
therapy note indicates that the veteran said that because he 
had not been drinking, he was able to avoid getting involved 
in a "slight shoving match between his wife and daughter."

An April 1997 individual therapy note states that the veteran 
was dressed appropriately and had a calm demeanor.  Also 
noted was that he recently quit his job because he got 
annoyed with his newest supervisor.  The veteran also 
reported that he stopped taking his medication.

In June 1998, the veteran sought admission to a substance 
abuse treatment program for his alcohol abuse.  He reported 
having legal charges of destruction of private property and 
domestic violence.  He stated that he had not been taking any 
of his prescribed medications for some time and that he was 
having vivid dreams in which he smelled blood and bodies 
sometimes.  The addiction therapist noted that he had good 
eye contact and a pleasant attitude.  She also noted that he 
was motivated to join the substance abuse treatment programs 
only because of his legal issues.

In June 2000, the veteran underwent a VA examination.  The 
exam report notes that the veteran satisfactorily completed 
the first half of a computer technical training program.  He 
also reported having brief thoughts of suicide.  He reported 
having had two jobs in the past year.  He indicated that 
sometimes he does not adjust well in new job situations when 
he feels belittled.  He reported that he recently became 
homeless and that he had been living at Project Heritage for 
the past four months.  He stated that he had been working 
part-time at a warehouse and was now divorced.  He reported 
anxiety during sleep but said he did not usually recall his 
dreams.  He said he continues to use alcohol.  He complained 
of ongoing fearfulness and feelings of guilt.  He reported 
having readily made friends at Project Heritage and having a 
friend at church.  He stated that his concentration is 
satisfactory.  The examination revealed good long- and short-
term memory.  No evidence of hypervigilance was detected.  He 
had a pleasant demeanor and average intelligence.  He denied 
hypomanic symptoms but stated that he gets irritable in 
response to ideas about certain issues.  His Global 
Assessment of Functioning (GAF) was 52.  The examiner opined 
that the veteran displays general poor coping with people and 
is unpredictable in his interpersonal relationships and job 
suitability based on his PTSD.  The examiner further stated 
that he has an additional personality disorder, narcissistic 
personality disorder, which probably lowers his GAF to 
approximately 50.

VA progress notes from April 2001 to October 2001 continue to 
show treatment for PTSD and alcohol abuse.  Specifically, an 
April 2001 VA urgent care contact report notes that the 
veteran complained of PTSD symptoms and alcohol abuse.  He 
reported intrusive dreams of blood, gun smoke and 
helicopters.  His other stresses included living with his ex-
wife and grandchildren.  He stated that drinking has cost him 
many jobs.  

An August 2001 VA mental health note lists the veteran's 
diagnosis as depression.  He reported having passing suicidal 
thoughts that he stated he would not act upon.  He admitted 
to using cocaine in March 2001, and to some alcohol use.  An 
August 2001 mental health intake and assessment report notes 
that the veteran had problems with authority while in school.  
The report also notes that he had been unemployed for the 
past five months because of physical problems.  The examiner 
noted that the veteran was neatly groomed, oriented in all 
four spheres and had normal speech.  His thought process was 
linear and his affect was appropriate to the content of his 
speech.  His mood was euthymic and judgment normal.  He 
complained of the following PTSD symptoms:  intrusive 
memories, nightmares, and problems falling/staying asleep.  
He also reported that he abused alcohol and that there was a 
decrease in the frequency and intensity of his auditory 
hallucinations so much so that he said they did not interfere 
with his life activities.  

According to a September 2001 VA mental health medication 
initial visit report, the veteran was alert and focused, with 
satisfactory long and short-term memory.  He was noted to 
have been in good spirits, with talk of returning to school.  
The VA psychiatrist opined that the major manifestations of 
his PTSD are frequent anxiety and nightmares.  He was placed 
on risperidone.  

An October 2001 VA outpatient note indicates that the veteran 
had recently been sleeping eight hours a night, which the VA 
examiner said was a great improvement.  The voices he hears 
persist.  He reported that the risperidone has helped him to 
be more focused and better organized.  He stated that he is 
looking to attend a college refresher program and then move 
toward obtaining his bachelor's degree.  His mood was 
euthymic and affect was bright and energetic.

VA progress notes from November 2001 to March 2002 note that 
the veteran reported better control of intrusive thoughts, 
nightmares and other PTSD symptoms since beginning the 
medication risperidone.  He was reportedly not drinking and 
pleased with his self-control.  

The April 2002 VA examination report notes that the veteran 
had not worked in approximately one year because he injured 
himself while working at Wal-Mart and had been experiencing 
back pain ever since.  The veteran reported that he liked the 
job at Wal-Mart and believed he would have continued working 
there had he not had the back injury.  The veteran reported a 
history of hearing voices, especially when he is stressed.  
The veteran reported that he filed a claim for an increased 
rating because he was experiencing a great deal of stress due 
to the difficulties he was having with his employment.  The 
veteran also reported waking up from dreams that were so 
vivid that he could smell the blood and dirt and feel sweat.  
He stated that he spent much of his time going to 
appointments and various community resources to get 
assistance.  Upon examination, the veteran was appropriately 
dressed and cooperative.  He manifested no deficits in 
orientation, memory or language function.  A full mental 
status examination was not administered due to time 
constraints but the examiner did not note any obvious 
cognitive impairments.  The diagnoses were PTSD, psychotic 
disorder not otherwise specified, cocaine abuse, in partial 
remission, and alcohol abuse, in partial remission.  The 
examiner noted that the veteran had moderate impairment from 
his PTSD symptoms.  The GAF due to PTSD was 52.  The overall 
GAF was 52.

VA Progress notes from February 2002 to October 2002 show 
ongoing treatment for PTSD and alcohol dependence.  According 
to a March 2002 home visit at the veteran's apartment, the 
clinical social worker noted that the apartment was 
"extremely clean and organized."  An April 2002 group 
psychotherapy note states that the veteran seemed capable of 
connecting and relating to other group members.  A July 2002 
medication management note states that the veteran takes 
risperidone during any crisis in order to control his anger.  
The psychiatrist noted that the veteran was generally doing 
well and was in no acute psychiatric distress.  An August 
2002 medication management note states that the veteran's 
speech was pleasant and normal, and his thoughts were clear, 
focused and goal directed.  His mood was euthymic with the 
appropriate affect.  Judgment and insight were satisfactory.  
A September 2002 report notes that the veteran was sober and 
not a danger to himself or others.



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), a 50 
percent rating is warranted for PTSD with occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Analysis

The veteran contends that he is entitled to an evaluation in 
excess of 50 percent for PTSD because he has lost two jobs 
due to attendance problems, he is divorced, he suffers from 
depression and short- and long-term memory loss, and has 
nightmares as well as thoughts of suicide.

Although the veteran is divorced and reportedly takes issue 
with authority, it is not indicated that he is unable to form 
relationships or that his symptoms are such that there is a 
level of impairment in social interaction better 
characterized by an evaluation higher than 50 percent.  At 
the time of his June 2000 examination, for example, the 
veteran indicated that he readily made friends with people at 
the shelter where he was staying, as well as at church.  He 
also still had some contact with his ex-wife and children.  
In addition, in April 2002, the veteran's group 
psychotherapist stated that he seemed capable of connecting 
and relating to other group members.  Based on consideration 
of all symptoms, to include those not specifically attributed 
to PTSD, the April 2002 VA examiner assigned a GAF of 52, at 
the moderate level of impairment.  For PTSD itself, the 
examiner also assigned a GAF of 52, again indicative of no 
more than moderate impairment.

While the Board recognizes that the veteran has reported some 
thoughts of suicide, feelings of panic and depression, the 
overwhelming majority of the veteran's symptoms best 
approximate the criteria for a 50 percent rating.  Consistent 
with prior examination reports, the veteran manifested 
adequate hygiene, thought processes and general functioning 
at the time of the April 2002 VA examination and as shown in 
outpatient reports dated thereafter.  Certainly, there is no 
evidence of any gross repudiation of reality or an inability 
to retain employment due to PTSD at any time.  The record is 
further consistent in that there is no evidence of 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic attacks affecting the ability 
to function independently, unprovoked violence, 
disorientation or any neglect of personal appearance and 
hygiene.  The veteran has repeatedly shown to be coherent and 
fully oriented, generally functioning normally such as 
maintaining a job when sober and not experiencing back pain, 
as well as attending to everyday needs such as running his 
house and taking care of his own hygiene, meals, etc.  In 
addition, he completed one half of a computer-training 
program and speaks of continuing his education.  There is 
also no evidence of impaired thought processes, memory loss 
of any kind or any indication that the veteran is a danger to 
himself or others while sober.  

In sum, the evidence demonstrates that the social and 
industrial impairment from the veteran's PTSD does not more 
nearly approximate the criteria for a 70 percent or 100 
percent rating than the criteria for a 50 percent rating.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



